Title: From James Madison to Peter Freneau (Abstract), 15 February 1805
From: Madison, James
To: Freneau, Peter


15 February 1805, Department of State. “In answer to your letter of the 26th: ult I have the honor to inform you, that mr. Pinkney’s last communications are dated in November. What may be the time of his departure from Spain it is difficult to state with tolerable certainty: it may therefore be sufficient to inform you that in the month of october last a permission was forwarded to him to return with the usual letter of leave. His last letters are dated at Madrid.”
